DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT App. No. FR2018/051733 filed July 10, 2018 and to Foreign App. No. FR1756579 filed July 11, 2017

Status of Claims
This Office Action is responsive to the preliminary amendment filed on January 10, 2020. As directed by the amendment: claims 1-16 have been cancelled; and claims 17-29 have been added. Thus, claims 17-29 are presently pending in this application.

Claim Objections
Claims 23 and 27 are objected to because of the following informalities:  
Claim 23 recites “which signal causes the display on said screen”, ln 2 should read --which signal causes a display on said screen--;  
Claim 27 recites “detecting the orientation and/or the movements of the user”, ln 3 should read --detecting an orientation and/or movements of the user--.
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is 
It is noted that the directionality or step order is not inherent in a claim. Specifically, the term “between” does not impart a directionality. Thus, wherein said sensor is actuated by said movable support means while they are being displaced: between said non-dispensing position and said dispensing position (of Claim 18) or between said dispensing position and said non-dispensing position (of Claim 19) are not interpreted as differing.  Put another, “between said non-dispensing position and said dispensing position” is not interpreted as --from non-dispensing position to said dispensing position--. Therefore, for the purpose of this Office Action claims 18 and 19 have been interpreted as reciting the duplicate limitations. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 22, and 26-28, and claims 18-21, 23-25, and 29 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “such as powder”, ln 2 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of this Office Action limitations following the phrase “such as” are interpreted as not being part of the claimed invention. 
Claim 17 recites “such as a spring or a spring blade”, ln 8-9 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of this Office Action limitations following the phrase “such as” are interpreted as not being part of the claimed invention. 
Claim 22 recites “in particular of the LCD type”, ln 2 the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of this Office Action limitations following the phrase “in particular” are interpreted as not being part of the claimed invention. 
Claim 22 recites “such as an optionally rechargeable battery”, ln 3 the phrase "such as an optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of this Office Action 
Claim 26 recites “in particular of the Bluetooth® type, in particular of the Bluetooth® low energy (BLE) type”, ln 2-3, firstly, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of this Office Action limitations following the phrase “in particular” are interpreted as not being part of the claimed invention. 
Secondly, claim 26 contains the trademark/trade name Bluetooth®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific type of wireless data transmission and, accordingly, the identification/description is indefinite.
Claim 27 recites “in particular sensors of the accelerometer type,”, ln 2-3 the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of this Office Action limitations following the phrase “in particular” are interpreted as not being part of the claimed invention. 
Claim 28 recites “in such a manner that the cut portion(s) does/do not obstruct the opening(s) that is/are formed.”, ln 3-4 firstly, there is insufficient antecedent basis for “cut portion(s)” limitation in the claim. The limitation “cut portions” has not previously been introduced.  Secondly, there is insufficient antecedent basis for “opening(s)” limitation in the claim. The limitation “opening(s)” has not previously been introduced. For the purpose of this Office Action claim 28 is interpret as reciting: --in such a manner that portion(s) cut by the perforator element do or do not obstruct the opening(s) that is/are formed--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pocock et al. (U.S. Pub. No. 2009/0308389; hereinafter: “Pocock”) in view of Lintell (U.S. Pub. No. 2005/0174216).
Regarding Claim 17, Pocock discloses a fluid dispenser device including a main body (10; Fig. 1-15, 18-26), said device comprising: at least one individual reservoir (21; Fig. 32; ¶ 0052) containing a single dose of fluid (Fig. 32; ¶¶ 0052, 0064); opening means (80; Fig. Fig. 32) for opening an individual reservoir each time the device is actuated (¶¶ 0053, 0057); a mouthpiece (A, Fig. A annotated below) defining a dispenser orifice (15; Fig. 1-12, 21-24, 26, 32); movable support means (50; Fig. 3-14, 21-27b, 28b-29b, 32) that are adapted to displace an individual reservoir (21; Fig. 32; ¶ 0052) against said opening means on each actuation (¶¶ 0054-0055, 0058, 0061-0063, 0067-0068, 0072), said movable support means being displaceable between a non-dispensing position (Fig. 2) and a dispensing position (Abstract; ¶¶ 0054, 0056, 0061, 0063, 0068-0072; Fig. 5), said movable support means being urged towards their dispensing position by resilient means (51; Fig. 2-9, 26, 32), and being held in their non-dispensing position by blocking means (100; Fig. 2-7, 9-11, 14, 21-23, 26, 27a, 28a, 29a, 30a, 

    PNG
    media_image1.png
    544
    560
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Pocock.

Lintell teaches a dry powder inhaler comprising an electronic dose counter (90; Fig. 4) including a sensor (107; Fig. 4) that is adapted to detect the displacement while the user is inhaling or after the user has inhaled [¶¶ 0034-0038, 0068; Examiner notes: Lintell discloses the sensor (107; Fig. 4) as adapted to detect the displacement of the index wheel (60; Fig. 3).] for the purpose of comprising the dose counter and thereby the dry powder inhaler of fewer components (¶ 0035) and providing further relevant information to the user (i.e. elapsed time since last dose and time till next dose) (¶¶ 0034-0057; Fig. 5-13c).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the dose counter of Pocock with the electronic dose counter device including the sensor that is adapted to detect the displacement of said movable support means while the user is inhaling or after the user has inhaled as taught by Lintell for the purpose of comprising the dose counter and thereby the dry powder inhaler of fewer components (See Lintell: ¶ 0035) and providing further relevant information to the user (i.e. elapsed time since last dose and time till next dose) (See Lintell: ¶¶ 0034-0057; Fig. 5-13c)..
Regarding Claim 18, the modified device of Pocock discloses the fluid dispenser device wherein said sensor is actuated by said movable support means while they are being displaced between said non-dispensing position and said dispensing position (See Pocock: Abstract; ¶¶ 0054, 0056, 0061, 0063, 0068-0072, 0082-0083; Fig. 5).
Regarding Claim 19, the modified device of Pocock discloses the fluid dispenser device wherein said sensor is actuated by said movable support means while they are being displaced between said dispensing position and said non-dispensing position (See Pocock: Abstract; ¶¶ 0054, 0056, 0061, 0063, 0068-0072, 0082-0083; Fig. 5).
Regarding Claim 20, the modified device of Pocock discloses the fluid dispenser device comprising an elongate strip (See Pocock: 20; Fig. 32; ¶¶ 0052, 0064) of individual reservoirs co-operating with first displacement means (See Pocock: 30; Fig. 2-14, 21-24, 26-27a, 28a, 29a, 30a, 32) that are adapted to cause said strip to advance after each actuation (See Pocock: Abstract; ¶¶ 0052, 0055-0058), said first displacement means comprising a guide wheel (See Pocock: 30; Fig. 2-14, 21-24, 26-27a, 28a, 29a, 30a, 32) that is rotatably mounted on said movable support means (See Pocock: ¶¶  0052, 0055-0058; Fig. 2-14, 21-24, 26-27a, 28a, 29a, 30a, 32).
Regarding Claim 21, the modified device of Pocock discloses the fluid dispenser device wherein said sensor is actuated by said guide wheel turning (See Pocock: ¶¶ 0052, 0055-0058, 0082-0083; See Lintell: ¶ 0035).
Regarding Claim 22, the modified device of Pocock discloses the fluid dispenser device wherein said electronic dose counter comprises a screen (See Lintell: 22; Fig. 2a, 2b, 5-13c; ¶¶ 0034-0057, 0066), a power supply (“battery”; See Lintell: ¶ 0034), and a printed circuit (A, Fig. B annotated below; See Lintell: ¶¶ 0034-0034; Fig. 4).

    PNG
    media_image2.png
    458
    722
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 4 of Lintell.
Regarding Claim 23, the modified device of Pocock discloses the fluid dispenser device wherein said sensor, when it is actuated, transmits a signal to said printed circuit (See Lintell: 
Regarding Claim 24, the modified device of Pocock discloses the fluid dispenser device comprising a cocking member (See Pocock: 800; Fig. 2-14, 21-26, 32) that is displaced towards a cocked position while opening the fluid dispenser device (See Pocock: ¶¶ 0067, 0069, 0074-0076, 0078-0079), said electronic dose counter device including an actuator (A, Fig. C annotated below) that is provided with a connector (See Pocock: 165; Fig. 16-17), and said cocking member  including an extension (See Pocock: 810; Fig. 2, 4-9, 21-26, 32) that is adapted to co-operate, in the cocked position of said cocking member (See Pocock: ¶¶ 0067-0076), with said connector so as to activate the electronic dose counter device [See Pocock: ¶¶ 0082-0083, See Lintell: ¶¶ 0035-0038); Examiner notes: The recitation of the extension “adapted to co-operate” with said connector so as to activate the electronic dose counter device requires any type of co-operation between the extension of the cocking member and the connector of the actuator be that directly, indirectly, or by other means to activate the electronic dose counter.  In this case, the modified device of Pocock discloses the cocking member co-operating with the movable support means adapted to co-operate to activate the electronic dose counter (See Pocock: ¶¶ 0067-0069,  0074 -0076, 0078-0079, 0082-0083, See Lintell: ¶ 0035). Therefore, the cocking member is adapted to co-operate to indirectly activate the electronic dose counter.].

    PNG
    media_image3.png
    375
    680
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 17 of Pocock.
Regarding Claim 26, the modified device of Pocock discloses the fluid dispenser device wherein said electronic dose counter device includes wireless data transmission means (See Lintell: ¶ 0067). 
Regarding Claim 28, the modified device of Pocock discloses the fluid dispenser device wherein said opening means (See Pocock: 80; Fig. 27a, 32; Abstract) include a perforator element (A, Fig. D annotated below) that is stationary relative to said main body (See Pocock: ¶ 0057; Fig. 27a, 28a, 29a, 30a) and that is adapted to cut a closure wall of the reservoir (See Pocock: ¶ 0053) in such a manner that portion(s) cut by the perforator element do or do not obstruct the opening(s) that is/are formed (See Pocock: ¶¶ 0035, 0057; Fig. 27a, 28a, 29a, 30a, 32).

    PNG
    media_image4.png
    546
    512
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 32 of Pocock.
Regarding Claim 29, the modified device of Pocock discloses the fluid dispenser device comprising at least one cover element (See Pocock: 11, 12; Fig. 1-15, 18-32) that is mounted to pivot on said main body between a closed position (See Pocock: Fig. 10) and an open position (See Pocock: Fig. 1; ¶¶ 0051-0052, 0066). 

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pocock in view of Lintell as applied to claim 17 above, and further in view of Van Sickle et al. (U.S. Pub. No. 2016/0256639; hereinafter: “Van Sickle”).
Regarding Claim 25, the modified device of Pocock discloses the fluid dispenser device wherein said electronic dose counter device includes a memory (See Lintell: 108; Fig. 4; )
The modified device of Pocock does not specifically disclose the fluid dispenser device wherein the memory is adapted to store the information generated by said sensor.
Van Sickle teaches a usage monitoring attachment for medicament dispenser comprising a memory (303; Fig. 3) adapted to store the information generated by a sensor (305, 307, 309; Fig. 3-4; ¶¶ 0043-0044; 0050-0053) for the purpose of creating a compressed set of metadata associated with the signals generated by the senor (¶ 0051) and retaining stored data when power is lost (¶ 0043). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the memory of the modified device of Pocock to include being adapted to store the information generated by said sensor as taught by Van Sickle for the purpose of creating a compressed set of metadata associated with the signals generated by the senor (See Van Sickle: ¶ 0051) and retaining stored data when power is lost (See Van Sickle: ¶ 0043).
Regarding Claim 27, the modified device of Pocock discloses the fluid dispenser device shown above. 

Van Sickle teaches a usage monitoring attachment for medicament dispenser comprising an accelerometer sensor (305; Fig. 3; ¶ 0044) for detecting movements of the user (¶¶ 0044, 0056, 0060; Fig. 4-5) for the purpose of detecting handling of the device and detecting a priming impulse (¶0056). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Pocock to include the accelerometer sensor for detecting an orientation and/or movements of the user while said fluid dispenser device is being actuated as taught by Van Sickle for the purpose of detecting handling of the device and detecting a priming impulse (See Van Sickle: ¶0056).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785